Title: From John Adams to Edmé Jacques Genet, 31 October 1778
From: Genet, Edmé Jacques
To: Adams, John


     
      Sir
      Passy 31. Octr. 1778
     
     Your obliging Letter of the 29 is now before me. It would ill become me born and educated in the Wilderness, ignorant of the Commerce, Finances, Views and in one Word the Policy of France, to presume to advise, the Direction of her Armies. The accidental Conversation you mention was among Friends and with that Frankness which is tolerated in all Men in such kind of Companies.
     One Question you propose is what Advantages would result from sending a powerful Reinforcement to the Count D’Estaing.
     I answer, if such a Reinforcement should arrive safe, it would probably destroy the British Power in America.
     In order to see this in a full Light, let Us compute the Number of Mouths which Britain has there to feed. There are 20,000 Men on Board their Fleet, 15,000 land Forces and 15,000 Inhabitants of New York and Newport. In all 50,000 People. This Computation is moderate.
     The Provisions for supporting these People, must go from Britain, Ireland and Nova Scotia. If you had a superiority of Naval Power there you might intercept so many of their Transports of Provisions, as to retaliate upon the English their humane Doctrine of STARVATION. If 12 ships of the Line should go, they with those already there would give such a superiority, as would necessitate the English either to let their fleet and Army fall into your Hands and ours, or to Send an Additional Reinforcement to How.
     Now I conceive it is the interest of France to carry as much of the British naval Power to America as possible, because she can there combat them to great Advantage—1. because The French fleet can be there supplied with Provisions, in what ever Ports of the United States they may happen to be, whereas the English can get no Provisions there but must bring all from Europe. 2. because the French Fleet will have better Accommodations, both of Tradesmen and Materials to refit. 3. Because the French Fleet, being newer and better ships can stand the American Seas better than the English.
     The Season of the Year, will require that all the Men of the Fleet should be furnished with Plenty of thick Warm Woolen Cloathing and Blanketts, and particularly thick milled Mittens for their Hands, without which in the cold Weather, they cannot handle the rigging: But I apprehend, that the Voyage may be performed with Safety, especially as Captains Jones and McNeill are here, and three Whaling Captains are lately taken, who with their Crews might be taken on board the Fleet, and they are perfect Masters of the American seas and Coasts.
     I would not be understood that there is no Risque. D’Estaing, Biron, How are Witnesses that no season of the Year is exempt from storms: But I conceive that with good ships and good Pilots the Risque is not very great.
     It is not very important whether the 12 ships go directly to the Port where D’Estaing is or not. But there is little doubt they may find him at Boston, because I think, at present it is his best Policy to stay there and endeavour to intercept Transport Vessells from Europe and Nova Scotia, and the Men of War that may cruise on that Coast: provided Lord Hows fleet is not so near as to endanger him.
     How far the Commerce of this Nation will be exposed, and what other Inconveniences may insue in Europe, I have not Information enough to judge.
    